CHURCHILL, District Judge,
dissenting.
I respectfully dissent. The majority remands for rehearing in order to allow the plaintiff a “full and fair opportunity” to respond to legitimate business reasons articulated, not by the defendant, but rather by the magistrate who tried the case. Such a result is not mandated by Texas Department of Community Affairs v. Burdine, 450 U.S. 248, 101 S.Ct. 1089, 67 L.Ed.2d 207 (1981). Under Burdine, the plaintiff must first present a prima facie case of discrimination. This was done. Next, the defendant must produce evidence of a “legitimate, nondiscriminatory reason” for its action. On the facts as found by the magistrate, the defendant failed completely in provid*140ing such a legitímate reason. The third step in the Burdine paradigm is the plaintiff’s opportunity to carry the burden of persuasion. By showing that the defendant’s explanation was unworthy of credence, the plaintiff satisfied the ultimate burden of persuasion required under Bur-dine. Our inquiry should cease at this point.
I would remand for determination of back pay due the plaintiff.